DETAILED ACTION
This is a response to Applicant reply filed on 01/22/2021, in which claims 1-20 are presented for examination.  Claims 1, 10, and 15 are of independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.  
All previous rejections and objections are withdrawn.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 01/22/2021 point out the reason that claims are patentable and non-obvious over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
The following is an examiner’s statement of reasons for allowance: 
Further to clarify the Reasons for Allowance, the Examiner additionally notes: the prior art of record fails to teach or suggest the limitation for “transmitting, to each network device in a set of network devices, a set of query parameters to perform random queries of the set of domains; receiving domain features from the set of network devices identified based on the random queries, wherein each domain feature in the domain features is associated with a domain in the set of domains for analysis” as recited in independent claims 1, 10, and 15 when considered in combination with the other limitations of each respective claim.  It is worthy of noting that the randomness of query helps prevent the crawler from being detected by the random manner (0583), but fails to teach performing random queries of the set of domains in order to prevent his connector (i.e., the crawler) from being detected by the selected server.  Accordingly, independent claims 1, 10, and 15 are allowed. Dependent claims 2-9, 11-14, and 16-20 are allowed by virtue of their dependency on their respective independent claims as they further limit the scope of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272â€3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DON G ZHAO/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        02/25/2021